Citation Nr: 1729830	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-47 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant's character of discharge from service is a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The appellant had active service from October 1980 to June 1983.  His DD-214 reflects that his discharge from service was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 administrative decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  That decision found the appellant ineligible for VA compensation benefits, but eligible for health care and related benefits under Chapter 17, Title 38, United States Code for any disability or disabilities incurred in or aggravated during service, although the decision ultimately concluded that the appellant did not qualify for health benefits because any current disability would have been incurred or aggravated during a period of service terminated by a bad conduct discharge.  

The Veteran's claim was remanded for additional development in August 2013 and August 2016 for the provision of a hearing before a representative of the Board.  In April 2017, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the hearing is of record.  Based on the provision of the Travel Board hearing the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant contends that he should be eligible for VA compensation and health benefits for his acquired psychiatric disorder due to his nearly 3 years of service with the United States Marine Corps.

In a July 2007 Administrative Decision, the RO noted that the Veteran's period of service from October 1980 to June 1983 was under other than honorable conditions and found that he was not entitled to receive VA compensation benefits based on that period of service.  The decision initially indicated that the appellant was eligible for health care and related benefits under 38 U.S.C.A. Chapter 17 for any disability or disabilities incurred or aggravated during that period of service, but ultimately found that he was ineligible because his period of service had ended in a bad conduct discharge.  The basis for the decision was that the appellant's personnel records detailed three non-judicial punishments (NJPs), which the RO found constituted a pattern of misconduct (while noting that the facts and circumstances specific to those incidents were not of record).  The records also documented that the appellant had been a continual disciplinary problem in service and on several occasions had tried to "buck" the system.  The records indicated that the appellant had a deleterious effect on his fellow Marines and that he knew his rights and accepted a discharge under other than honorable conditions.  

Under the relevant law, "[a] person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge)).

The term "veteran" means a person who served on active duty and who was discharged or released there from under conditions other than dishonorable.  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to certain VA benefits other than insurance.  A discharge under honorable conditions is binding on the VA as to character of discharge.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.12(a) (2016).

Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

Regulations further provide that a discharge or release for certain offenses, including willful and persistent misconduct, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Additionally, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 C.F.R. § 3.12(b).

Insanity is defined for VA purposes as follows:

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

38 C.F.R. § 3.354(a); see also Zang v. Brown, 8 Vet. App. 246, 253 (1995) (stating that the phrase "due to disease" applies to all three circumstances provided in § 3.354(a)); VA Gen. Coun. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity).  A diagnosis of insanity requires competent medical evidence of that condition.  Zang, 8 Vet. App. at 254-55.  Mental illness is not necessarily the same as insanity, and insanity need not be causally connected to the misconduct that led to the discharge; however, the insanity must be concurrent to the acts that led to discharge.  Beck v. West, 13 Vet. App. 535, 539 (2000); see also Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Zang, 8 Vet. App. at 253.

Specifically with respect to the appellant's health benefits and as noted above, the July 2007 administrative decision determined that the appellant was eligible for health care and related benefits authorized under Chapter 17 of Title 38, United States Code, for any disability or disabilities incurred or aggravated in the line of duty during active service.  With respect to health care eligibility and related benefits authorized by Chapter 17 of the Title 38 of the United States Code, these benefits shall be provided to certain former service persons with administrative discharges under other than honorable conditions for any disability incurred or aggravated during active military, naval, or air service in the line of duty.  That said, the benefits may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  38 C.F.R. § 3.360(b).  The administrative decision concluded that the appellant ultimately was not eligible for health benefits because any claimed disability would be due to a period of service terminated by a bad conduct discharge.  

The Board notes that the appellant's personnel records include a May 1983 memorandum to the appellant with the subject line of "Separation proceedings; notification of".  The record specifically noted that the appellant's discharge was due to "a pattern of misconduct with 3 MJP's."  The character of his discharge would be under "other than honorable conditions" and notified the appellant of his rights regarding that decision.

In a May 1983 statement, the appellant indicated that he waived his right to an administrative discharge board hearing and that he had consulted his attorney who had advised him of his rights in this matter.

A June 1983 memorandum indicated that the appellant would be discharged under other than honorable conditions due to misconduct as of June 7, 1983.  

The appellant's DD-214 indicates that his character of discharge was other than honorable.

In his May 2006 claim, the appellant indicated that his mental health problems began in boot camp.  

In his November 2009 substantive appeal, the appellant argued that he should be entitled to VA compensation and health benefits because he served for almost 3 years in the United States Marine Corps.

During his April 2017 Board hearing, the appellant testified that his 3 NJPs involved "bar brawls" that occurred off base and on the weekend.  He contended that he had no problems on base.  That said, he also argued that "a lot of the things I've been through in the military came from my boot camp experiences."  As an example, the appellant discussed an instance when he had dropped his weapon during a drill competition and afterwards his drill instructor "made me do push-ups until my arms were weak and he put my weapon over my hands and stood on it and kept making me do push-ups and beating me on my head."  As a result of this and other incidents, the appellant contended that he had ongoing psychological problems for which he had been trying to get treatment with VA.  He claimed to have diagnoses of posttraumatic stress disorder (PTSD), schizophrenia, and bipolar disorder.  He contended that after service when he applied for an upgrade on the status of discharge that in the denial letter several facts did not match his service and the appellant speculated that either the service department reviewed the wrong records or put his name on a denial letter meant for another service member.

As discussed above, the RO has determined that the appellant's discharge was due to willful and persistent misconduct and is considered to be under other than honorable conditions, thereby barring him from entitlement to VA compensation benefits and that because it was categorized as a bad conduct discharge he also was not eligible for health benefits.  Neither the administrative decision nor the November 2009 Statement of the Case (SOC) discussed any potential insanity during the appellant's service, to include at the time of his NJPs, although the SOC listed the provisions of 38 U.S.C. § 5303(b) and 38 C.F.R. § 3.12(b).  The appellant has claimed to have been diagnosed with numerous mental health disorders and that his mental health problems began during boot camp.  Few medical records have been associated with the claims file and it is unclear from the appellant's statements whether his current diagnoses have been medically attributed to his active service and/or whether such mental health disorders were present at the time of his NJPs and could constitute insanity for VA purposes.  As such, the Board concludes that a medical opinion is necessary to clarify whether he may have been insane at the time that he committed the offenses that led to his discharge under conditions other than honorable.  Accordingly, the Board finds that a remand is necessary for further development of this matter.

Although the Board regrets the additional delay, it is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an appropriate VA psychiatric examination.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the appellant, and conducting any necessary evaluations and tests, the examiner should render an opinion as to whether the appellant was insane at the time he committed the offenses that led to his discharge.  The examiner should address the criteria set forth in 38 C.F.R. § 3.354(a), with consideration of all evidence of record, including both lay and medical evidence as to the appellant's mental status during service.  If the examiner cannot offer an opinion without resulting to speculation, such should be indicated in the examiner's report, with an explanation as to why an opinion cannot be offered.

2.  After the above is complete, readjudicate the appellant's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




